THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


WARRANT TO PURCHASE


SHARES OF COMMON STOCK


OF


BPO MANAGEMENT SERVICES, INC.


Expires June 13, 2012


No.: W-07-01
Number of Shares: 700,000

Date of Issuance: June 13, 2007




FOR VALUE RECEIVED, the undersigned, BPO Management Services, Inc., a Delaware
corporation (together with its successors and assigns, the “Issuer”), hereby
certifies that C.E. Unterberg, Towbin, Inc. or its permitted, registered assigns
is entitled to subscribe for and purchase, during the Term (as hereinafter
defined), up to Seven Hundred Thousand (700,000) shares (subject to adjustment
as hereinafter provided) of the duly authorized, validly issued, fully paid and
non-assessable Common Stock of the Issuer, at an exercise price per share equal
to the Warrant Price then in effect, subject, however, to the provisions and
upon the terms and conditions hereinafter set forth. Capitalized terms used in
this Warrant and not otherwise defined herein shall have the respective meanings
specified in Section 9 hereof.


1. Term. The term of this Warrant shall commence on June 13, 2007 and shall
expire at 6:00 p.m., eastern time, on June 13, 2012 (such period being the
“Term”).



 
2.
Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange.



(a) Time of Exercise. The purchase rights represented by this Warrant may be
exercised in whole or in part during the Term.


(b) Method of Exercise. The Holder hereof may exercise this Warrant, in whole or
in part, by the surrender of this Warrant (with the exercise form attached
hereto duly executed) at the principal office of the Issuer, and by the payment
to the Issuer of an amount of consideration therefor equal to the Warrant Price
in effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,
payable at such Holder’s election (i) by certified or official bank check or by
wire transfer to an account designated by the Issuer, (ii) by “cashless
exercise” in accordance with the provisions of subsection (c) of this Section 2,
but only when a registration statement under the Securities Act

 
 

--------------------------------------------------------------------------------

 

providing for the resale of the Warrant Stock is not then in effect, or (iii) by
a combination of the foregoing methods of payment selected by the Holder of this
Warrant.


(c) Cashless Exercise. Notwithstanding any provisions herein to the contrary and
commencing one and a half (1.5) years following the Original Issue Date if (i)
the Per Share Market Value of one share of Common Stock is greater than the
Warrant Price (at the date of calculation as set forth below) and (ii) a
registration statement under the Securities Act providing for the resale of the
Warrant Stock is not then in effect by the date such registration statement is
required to be effective pursuant to the Registration Rights Agreement (as
defined in the Purchase Agreement) or not effective at any time during the
Effectiveness Period (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, unless the
registration statement is not effective as a result of the Issuer exercising its
rights under Section 3(n) of the Registration Rights Agreement, in lieu of
exercising this Warrant by payment of cash, the Holder may exercise this Warrant
by a cashless exercise and shall receive the number of shares of Common Stock
equal to an amount (as determined below) by surrender of this Warrant at the
principal office of the Issuer together with the properly endorsed Notice of
Exercise in which event the Issuer shall issue to the Holder a number of shares
of Common Stock computed using the following formula:


X = Y - (A)(Y)
                                 B


Where
X =
the number of shares of Common Stock to be issued to the Holder.




 
Y =
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.




 
A =
the Warrant Price.




B =
the Per Share Market Value of one share of Common Stock.



(d) Issuance of Stock Certificates. In the event of any exercise of this Warrant
in accordance with and subject to the terms and conditions hereof, certificates
for the shares of Warrant Stock so purchased shall be dated the date of such
exercise and delivered to the Holder hereof within a reasonable time, not
exceeding three (3) Trading Days after such exercise (the “Delivery Date”) or,
at the request of the Holder (provided that a registration statement under the
Securities Act providing for the resale of the Warrant Stock is then in effect),
issued and delivered to the Depository Trust Company (“DTC”) account on the
Holder’s behalf via the Deposit Withdrawal Agent Commission System (“DWAC”)
within a reasonable time, not exceeding three (3) Trading Days after such
exercise, and the Holder hereof shall be deemed for all purposes to be the
holder of the shares of Warrant Stock so purchased as of the date of such
exercise. Notwithstanding the foregoing to the contrary, the Issuer or its
transfer agent shall only be obligated to issue and deliver the shares to the
DTC on a holder’s behalf via DWAC if such exercise is in connection with a sale
and the Issuer and its transfer agent are participating in DTC through the DWAC
system. The Holder shall deliver this original Warrant, or an indemnification
undertaking with respect to such Warrant in the case of its loss, theft or
destruction, at such time that this Warrant is fully exercised. With respect to
partial exercises of this Warrant, the Issuer shall keep written records of the
number of shares of Warrant Stock exercised as of each date of exercise.

 
-2-

--------------------------------------------------------------------------------

 

(e) Reserved.
 
(f) Transferability of Warrant. Subject to Section 2(h) hereof, this Warrant may
be transferred by a Holder, in whole or in part, without the consent of the
Issuer; provided, however, that the original Holder shall neither (i) transfer,
assign, dispose of, pledge, hypothecate, or sell this Warrant or the Warrant
Stock at any time prior to the first anniversary of the Original Issue Date nor
(ii) subject the Warrant or the Warrant Stock to any hedging, short sale,
derivative, put or call transaction during such period. If transferred pursuant
to this paragraph, this Warrant may be transferred on the books of the Issuer by
the Holder hereof in person or by duly authorized attorney, upon surrender of
this Warrant at the principal office of the Issuer, properly endorsed (by the
Holder executing an assignment in the form attached hereto) and upon payment of
any necessary transfer tax or other governmental charge imposed upon such
transfer. This Warrant is exchangeable at the principal office of the Issuer for
Warrants to purchase the same aggregate number of shares of Warrant Stock, each
new Warrant to represent the right to purchase such number of shares of Warrant
Stock as the Holder hereof shall designate at the time of such exchange. All
Warrants issued on transfers or exchanges shall be dated the Original Issue Date
and shall be identical with this Warrant except as to the number of shares of
Warrant Stock issuable pursuant thereto.


(g) Continuing Rights of Holder. The Issuer will, at the time of or at any time
after each exercise of this Warrant, upon the request of the Holder hereof,
acknowledge in writing the extent, if any, of its continuing obligation to
afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.


(h) Compliance with Securities Laws.


(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Warrant Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Warrant Stock to be issued
upon exercise hereof except pursuant to an effective registration statement, or
an exemption from registration, under the Securities Act and any applicable
state securities laws.


(ii) Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
 
-3-

--------------------------------------------------------------------------------

 


(iii) The Issuer agrees to reissue this Warrant or certificates representing any
of the Warrant Stock, without the legend set forth above if at such time, prior
to making any transfer of any such securities, the Holder shall give written
notice to the Issuer describing the manner and terms of such transfer. Such
proposed transfer will not be effected until: (a) either (i) the Issuer has
received an opinion of counsel reasonably satisfactory to the Issuer, to the
effect that the registration of such securities under the Securities Act is not
required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Issuer with the Securities and Exchange Commission and has become
effective under the Securities Act and the Holder has represented that the
Warrant Stock has been or will be sold, (iii) the Issuer has received other
evidence reasonably satisfactory to the Issuer that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the Holder provides the Issuer with reasonable assurances that
such security can be sold pursuant to Rule 144 under the Securities Act; and (b)
either (i) the Issuer has received an opinion of counsel reasonably satisfactory
to the Issuer, to the effect that registration or qualification under the
securities or “blue sky” laws of any state is not required in connection with
such proposed disposition, or (ii) compliance with applicable state securities
or “blue sky” laws has been effected or a valid exemption exists with respect
thereto. The Issuer will respond to any such notice from a holder within five
(5) Trading Days. In the case of any proposed transfer under this Section 2(h),
the Issuer will use reasonable efforts to comply with any such applicable state
securities or “blue sky” laws, but shall in no event be required, (x) to qualify
to do business in any state where it is not then qualified, (y) to take any
action that would subject it to tax or to the general service of process in any
state where it is not then subject, or (z) to comply with state securities or
“blue sky” laws of any state for which registration by coordination is
unavailable to the Issuer. The restrictions on transfer contained in this
Section 2(h) shall be in addition to, and not by way of limitation of, any other
restrictions on transfer contained in any other section of this Warrant.
Whenever a certificate representing the Warrant Stock is required to be issued
to a the Holder without a legend, in lieu of delivering physical certificates
representing the Warrant Stock, the Issuer shall use its reasonable best efforts
to cause its transfer agent to electronically transmit the Warrant Stock to the
Holder by crediting the account of the Holder’s Prime Broker with DTC through
its DWAC system (to the extent not inconsistent with any provisions of this
Warrant). Notwithstanding the foregoing to the contrary, the Issuer or its
transfer agent shall only be obligated to issue and deliver the shares to the
DTC on a holder’s behalf via DWAC if such exercise is in connection with a sale
and the Issuer and its transfer agent are participating in DTC through the DWAC
system.


(i) Accredited Investor Status. In no event may the Holder exercise this Warrant
in whole or in part unless the Holder is then an “accredited investor” as
defined in Regulation D under the Securities Act.

 
-4-

--------------------------------------------------------------------------------

 
 
3. Stock Fully Paid; Reservation and Listing of Shares; Covenants.


(a) Stock Fully Paid. The Issuer represents, warrants, covenants and agrees that
all shares of Warrant Stock which may be issued upon the exercise of this
Warrant or otherwise hereunder will, when issued in accordance with the terms of
this Warrant, be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes, liens and charges created by or through the Issuer.


(b) Reservation. If any shares of Common Stock required to be reserved for
issuance upon exercise of this Warrant or as otherwise provided hereunder
require registration or qualification with any Governmental Authority under any
federal or state law before such shares may be so issued, the Issuer will in
good faith, and within the limits of any contractual restrictions imposed upon
the Issuer by any third parties, use its best efforts as expeditiously as
possible at its expense to cause such shares to be duly registered or qualified.
If the Issuer shall list any shares of Common Stock on any securities exchange
or market it will, at its expense, list thereon, maintain and increase when
necessary such listing, of, all shares of Warrant Stock from time to time issued
upon exercise of this Warrant or as otherwise provided hereunder (provided that
such Warrant Stock has been registered pursuant to a registration statement
under the Securities Act then in effect), and, to the extent permissible under
the applicable securities exchange rules, all unissued shares of Warrant Stock
which are at any time issuable hereunder, so long as any shares of Common Stock
shall be so listed. The Issuer will also so list on each securities exchange or
market, and will maintain such listing of, any other securities which the Holder
of this Warrant shall be entitled to receive upon the exercise of this Warrant
if at the time any securities of the same class shall be listed on such
securities exchange or market by the Issuer.


(c) Covenants. The Issuer shall not by any action including, without limitation,
amending the Certificate of Incorporation or the by-laws of the Issuer, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of the Holder hereof against dilution (to the extent specifically
provided herein) or impairment. Without limiting the generality of the
foregoing, the Issuer will (i) not permit the par value, if any, of its Common
Stock to exceed the then effective Warrant Price, (ii) not amend or modify any
provision of the Certificate of Incorporation or by-laws of the Issuer in any
manner that would adversely affect the rights of the Holder of this Warrant,
(iii) take all such action as may be reasonably necessary in order that the
Issuer may validly and legally issue fully paid and nonassessable shares of
Common Stock, free and clear of any liens, claims, encumbrances and restrictions
(other than as provided herein) upon the exercise of this Warrant, and (iv) use
its best efforts to obtain all such authorizations, exemptions or consents
(within the limits of any contractual restrictions imposed upon the Issuer by
any third parties) from any public regulatory body having jurisdiction thereof
as may be reasonably necessary to enable the Issuer to perform its obligations
under this Warrant.


(d) Loss, Theft, Destruction of Warrant. Upon receipt of evidence satisfactory
to the Issuer of the ownership of and the loss, theft, destruction or mutilation
of this Warrant and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security satisfactory to the Issuer or, in the case of
any such mutilation, upon surrender and cancellation of this Warrant, the Issuer
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a

 
-5-

--------------------------------------------------------------------------------

 

new Warrant of like tenor and representing the right to purchase the same number
of shares of Common Stock.


4. Adjustment of Warrant Price and Number of Shares Issuable Upon Exercise. The
Warrant Price and the Warrant Share Number shall be subject to adjustment from
time to time as set forth in this Section 4. The Issuer shall give the Holder
notice of any event described below which requires an adjustment pursuant to
this Section 4 in accordance with the notice provisions set forth in Section 5.


(a) Recapitalization, Reorganization, Reclassification, Consolidation, Merger or
Sale.
 
(i) In case the Issuer after the Original Issue Date shall do any of the
following (each, a “Triggering Event”): (a) consolidate or merge with or into
any other Person and the Issuer shall not be the continuing or surviving
corporation of such consolidation or merger, or (b) permit any other Person to
consolidate with or merge into the Issuer and the Issuer shall be the continuing
or surviving Person but, in connection with such consolidation or merger, any
Capital Stock of the Issuer shall be changed into or exchanged for Securities of
any other Person or cash or any other property, or (c) transfer all or
substantially all of its properties or assets to any other Person, or (d) effect
a capital reorganization or reclassification of its Capital Stock, then, and in
the case of each such Triggering Event, proper provision shall be made to the
Warrant Price and the number of shares of Warrant Stock that may be purchased
upon exercise of this Warrant so that, upon the basis and the terms and in the
manner provided in this Warrant, the Holder of this Warrant shall be entitled
upon the exercise hereof at any time after the consummation of such Triggering
Event, to the extent this Warrant is not exercised prior to such Triggering
Event, to receive at the Warrant Price as adjusted to take into account the
consummation of such Triggering Event, in lieu of the Common Stock issuable upon
such exercise of this Warrant prior to such Triggering Event, the Securities,
cash and property to which such Holder would have been entitled upon the
consummation of such Triggering Event if such Holder had exercised the rights
represented by this Warrant immediately prior thereto (including the right of a
stockholder to elect the type of consideration it will receive upon a Triggering
Event), subject to adjustments (subsequent to such corporate action) as nearly
equivalent as possible to the adjustments provided for elsewhere in this Section
4, and the Warrant Price shall be adjusted to equal the product of (A) the
closing price of the common stock of the continuing or surviving corporation as
a result of such Triggering Event as of the date immediately preceding the date
of the consummation of such Triggering Event multiplied by (B) the quotient of
(i) the Warrant Price divided by (ii) the Per Share Market Value of the Common
Stock as of the date immediately preceding the Original Issue Date. Immediately
upon the occurrence of a Triggering Event, the Issuer shall notify the Holder in
writing of such Triggering Event and provide the calculations in determining the
number of shares of Warrant Stock issuable upon exercise of the new warrant and
the adjusted Warrant Price. Upon the Holder’s request, the continuing or
surviving corporation as a result of such Triggering Event shall issue to the
Holder a new warrant of like tenor evidencing the right to purchase the adjusted
number of shares of Warrant Stock and the adjusted Warrant Price pursuant to the
terms and provisions of this Section 4(a)(i). Notwithstanding the foregoing to
the contrary, this Section 4(a)(i) shall only apply if the surviving entity
pursuant to any such Triggering Event is a company that has a class of equity
securities registered pursuant to the Securities Exchange Act of 1934, as
amended, and its common stock is listed or quoted on a national securities
exchange, national automated quotation system or the OTC Bulletin Board. In the
event that the surviving entity pursuant to any

 
-6-

--------------------------------------------------------------------------------

 

such Triggering Event is not a public company that is registered pursuant to the
Securities Exchange Act of 1934, as amended, or its common stock is not listed
or quoted on a national securities exchange, national automated quotation system
or the OTC Bulletin Board, then the Holder shall have the right to demand that
the Issuer pay to the Holder an amount in cash equal to the value of this
Warrant as of the date of the Triggering Event calculated in accordance with the
Black-Scholes formula.


(ii) In the event that the Holder has elected not to exercise this Warrant prior
to the consummation of a Triggering Event, so long as the surviving entity
pursuant to any Triggering Event is a company that has a class of equity
securities registered pursuant to the Securities Exchange Act of 1934, as
amended, and its common stock is listed or quoted on a national securities
exchange, national automated quotation system or the OTC Bulletin Board, the
surviving entity and/or each Person (other than the Issuer) which may be
required to deliver any Securities, cash or property upon the exercise of this
Warrant as provided herein shall assume, by written instrument delivered to, and
reasonably satisfactory to, the Holder of this Warrant, (A) the obligations of
the Issuer under this Warrant (and if the Issuer shall survive the consummation
of such Triggering Event, such assumption shall be in addition to, and shall not
release the Issuer from, any continuing obligations of the Issuer under this
Warrant) and (B) the obligation to deliver to such Holder such Securities, cash
or property as, in accordance with the foregoing provisions of this subsection
(a), such Holder shall be entitled to receive, and the surviving entity and/or
each such Person shall have similarly delivered to such Holder an opinion of
counsel for the surviving entity and/or each such Person, which counsel shall be
reasonably satisfactory to such Holder, or in the alternative, a written
acknowledgement executed by the President or Chief Financial Officer of the
Issuer, stating that this Warrant shall thereafter continue in full force and
effect and the terms hereof (including, without limitation, all of the
provisions of this subsection (a)) shall be applicable to the Securities, cash
or property which the surviving entity and/or each such Person may be required
to deliver upon any exercise of this Warrant or the exercise of any rights
pursuant hereto.


(b) Stock Dividends, Subdivisions and Combinations. If at any time the Issuer
shall:


(i) make or issue or set a record date for the holders of the Common Stock for
the purpose of entitling them to receive a dividend payable in, or other
distribution of, shares of Common Stock,


   (ii)  subdivide its outstanding shares of Common Stock into a larger number
of shares of Common Stock, or


   (iii)  combine its outstanding shares of Common Stock into a smaller number
of shares of Common Stock,


then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (2) the Warrant Price then in
effect shall be adjusted to equal (A) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (B) the number of
shares of Common Stock for which this Warrant is

 
-7-

--------------------------------------------------------------------------------

 

exercisable immediately after such adjustment.


(c) Other Provisions applicable to Adjustments under this Section. The following
provisions shall be ap-plicable to the making of adjustments of the number of
shares of Common Stock for which this Warrant is exercisable and the Warrant
Price then in effect provided for in this Section 4:


(i) Computation of Consideration. In connection with any merger or consolidation
in which the Issuer is the surviving corporation (other than any consolidation
or merger in which the previously outstanding shares of Common Stock of the
Issuer shall be changed to or exchanged for the stock or other securities of
another corporation), the amount of consideration therefor shall be, deemed to
be the fair value, as determined reasonably and in good faith by the Board, of
such portion of the assets and business of the nonsurviving corporation as the
Board may determine to be attributable to such shares of Common Stock. In the
event of any consolidation or merger of the Issuer in which the Issuer is not
the surviving corporation or in which the previously outstanding shares of
Common Stock of the Issuer shall be changed into or exchanged for the stock or
other securities of another corporation, or in the event of any sale of all or
substantially all of the assets of the Issuer for stock or other securities of
any corporation, the Issuer shall be deemed to have issued a number of shares of
its Common Stock for stock or securities or other property of the other
corporation computed on the basis of the actual exchange ratio on which the
transaction was predicated, and for a consideration equal to the fair market
value on the date of such transaction of all such stock or securities or other
property of the other corporation. In the event any consideration received by
the Issuer for any securities consists of property other than cash, the fair
market value thereof at the time of issuance or as otherwise applicable shall be
as determined in good faith by the Board.


(ii) When Adjustments to Be Made. The adjustments required by this Section 4
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that any adjustment of the number of shares of
Common Stock for which this Warrant is exercisable that would otherwise be
required may be postponed (except in the case of a subdivision or combination of
shares of the Common Stock, as provided for in Section 4(b)) up to, but not
beyond the date of exercise if such adjustment either by itself or with other
adjustments not previously made adds or subtracts less than one percent (1%) of
the shares of Common Stock for which this Warrant is exercisable immediately
prior to the making of such adjustment. Any adjustment representing a change of
less than such minimum amount (except as aforesaid) which is postponed shall be
carried forward and made(x) as soon as such adjustment, together with other
adjustments required by this Section 4 and not previously made, would result in
a minimum adjustment or (y) on the date of exercise. For the purpose of any
adjustment, any specified event shall be deemed to have occurred at the close of
business on the date of its occurrence.


(iii) Fractional Interests. In computing ad-justments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
one one-hundredth (1/100th) of a share.


(iv) When Adjustment Not Required. If the Issuer shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the

 
-8-

--------------------------------------------------------------------------------

 

taking of such record and any such adjustment previously made in respect thereof
shall be rescinded and annulled.
 
(d) Form of Warrant after Adjustments. The form of this Warrant need not be
changed because of any adjustments in the Warrant Price or the number and kind
of Securities purchasable upon the exercise of this Warrant.


(e) Escrow of Warrant Stock. If after any property becomes distributable
pursuant to this Section 4 by reason of the taking of any record of the holders
of Common Stock, but prior to the occurrence of the event for which such record
is taken, and the Holder exercises this Warrant, any shares of Common Stock
issuable upon exercise by reason of such adjustment shall be deemed the last
shares of Common Stock for which this Warrant is exercised (notwithstanding any
other provision to the contrary herein) and such shares or other property shall
be held in escrow for the Holder by the Issuer to be issued to the Holder upon
and to the extent that the event actually takes place, upon payment of the
current Warrant Price. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be cancelled by the Issuer and
escrowed property returned.


5. Notice of Adjustments. Whenever the Warrant Price or Warrant Share Number
shall be adjusted pursuant to Section 4 hereof (for purposes of this Section 5,
each an “adjustment”), the Issuer shall cause its Chief Financial Officer to
prepare and execute a certificate setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated (including a description of the basis on which the
Board made any determination hereunder), and the Warrant Price and Warrant Share
Number after giving effect to such adjustment, and shall cause copies of such
certificate to be delivered to the Holder of this Warrant promptly after each
adjustment. Any dispute between the Issuer and the Holder of this Warrant with
respect to the matters set forth in such certificate may at the option of the
Holder of this Warrant be submitted to a national or regional accounting firm
reasonably acceptable to the Issuer and the Holder, provided that the Issuer
shall have ten (10) days after receipt of notice from such Holder of its
selection of such firm to object thereto, in which case such Holder shall select
another such firm and the Issuer shall have no such right of objection. The firm
selected by the Holder of this Warrant as provided in the preceding sentence
shall be instructed to deliver a written opinion as to such matters to the
Issuer and such Holder within thirty (30) days after submission to it of such
dispute. Such opinion shall be final and binding on the parties hereto. The
costs and expenses of the initial accounting firm shall be paid equally by the
Issuer and the Holder and, in the case of an objection by the Issuer, the costs
and expenses of the subsequent accounting firm shall be paid in full by the
Issuer.


6. Fractional Shares. No fractional shares of Warrant Stock will be issued in
connection with any exercise hereof, but in lieu of such fractional shares, the
Issuer shall round the number of shares to be issued upon exercise up to the
nearest whole number of shares.


7. Reserved.


8.  Registration Rights. The Holder of this Warrant is entitled to the benefit
of certain registration rights with respect to the shares of Warrant Stock
issuable upon the exercise of this Warrant that are equivalent to the rights
granted by the Issuer pursuant to the Registration Rights Agreement; provided,
however, that the Holder shall not be entitled to any of the rights to
liquidated damages of such Persons as granted pursuant to Sections 7(a) and (e)
of

 
-9-

--------------------------------------------------------------------------------

 

the Registration Rights Agreement; provided, further, that such rights are
further limited to be (x) superior (as to the percentage of Warrant Stock that
may be registered in any one registration statement to be filed by the Issuer
and, if relevant, that shall be removed from any such registration statement),
to the rights granted by the Issuer and thereafter limited in connection with
Section 2.1(c) of the Purchase Agreement to those of the Persons listed on
Schedule 2.1(c) thereof or as listed on Schedule II of the Registration Rights
Agreement (but excluding, for this purpose, the Holder) (collectively, the
“Initial Cut-Back Persons”) but (y) inferior to the rights granted by the Issuer
to the Purchasers (as defined in the Registration Rights Agreement). By way of
clarification, in the event that the Commission (as defined in the Registration
Rights Agreement) does not permit the Issuer to register all of the Registrable
Securities (as defined in the Registration Rights Agreement) in the Registration
Statement (as defined in the Registration Rights Agreement) because of the
Commission’s application of Rule 415, the Initial Cut-Back Persons shall be
removed from any Registration Statement first; then, if additional shares need
to be removed from the Registration Statement, shares of Warrant Stock shall be
removed from such Registration Statement to the extent necessary; and
thereafter, the Purchasers’ shares shall be removed in the priority set forth in
the Registration Rights Agreement. The registration rights with respect to the
shares of Warrant Stock issuable upon the exercise of this Warrant by any
subsequent Holder may only be assigned in accordance with the terms and
provisions of the Registrations Rights Agreement.


9. Definitions. For the purposes of this Warrant, the following terms have the
following meanings:


“Board” shall mean the Board of Directors of the Issuer.


“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.


“Certificate of Incorporation” means the Certificate of Incorporation of the
Issuer as in effect on the Original Issue Date, and as hereafter from time to
time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.


“Common Stock” means the Common Stock, $0.01 par value per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.


“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.


“Holders” mean the Persons who shall from time to time own any Warrant. The term
“Holder” means one of the Holders.


“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the

 
-10-

--------------------------------------------------------------------------------

 

Capital Stock or assets of corporations or other entities as going concerns, and
which is not affiliated with either the Issuer or the Holder of any Warrant.


“Issuer” means BPO Management Services, Inc., a Delaware corporation, and its
successors.


“Original Issue Date” means June 13, 2007.


“OTC Bulletin Board” means the over-the-counter electronic bulletin board.


“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.


“Per Share Market Value” means on any particular date (a) the last closing bid
price per share of the Common Stock on such date on the OTC Bulletin Board or a
registered national stock exchange on which the Common Stock is then listed, or
if there is no such price on such date, then the closing bid price on such
exchange or quotation system on the date nearest preceding such date, or (b) if
the Common Stock is not quoted or listed then on the OTC Bulletin Board or any
registered national stock exchange, the last closing bid price for a share of
Common Stock in the over-the-counter market, as reported by the OTC Bulletin
Board or in Pink Sheets, LLC or similar organization or agency succeeding to its
functions of reporting prices) at the close of business on such date, or (c) if
the Common Stock is not then reported by the OTC Bulletin Board or Pink Sheets,
LLC (or similar organization or agency succeeding to its functions of reporting
prices), then the average of the “Pink Sheet” quotes for the applicable Trading
Days preceding such date of determination, or (d) if the Common Stock is not
then publicly traded the fair market value of a share of Common Stock as
determined by the Board; provided, however, that all determinations of the Per
Share Market Value shall be appropriately adjusted for any stock dividends,
stock splits or other similar transactions during such period. In determining
the fair market value of any shares of Common Stock, no consideration shall be
given to any restrictions on transfer of the Common Stock imposed by agreement
or by federal or state securities laws, or to the existence or absence of, or
any limitations on, voting rights.


“Purchase Agreement” means the Series D Convertible Preferred Stock Purchase
Agreement dated as of June 13, 2007, among the Issuer and the purchasers named
on Exhibit A thereto.


“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security. “Security” means one of the Securities.


“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.


“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Issuer or by one
or more of its Subsidiaries, or by the Issuer and one or more of its
Subsidiaries.

 
-11-

--------------------------------------------------------------------------------

 

“Term” has the meaning specified in Section 1 hereof.


“Trading Day” means (a) a day on which the Common Stock is quoted on the OTC
Bulletin Board, or (b) if the Common Stock is not quoted on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by Pink Sheets, LLC (or any similar organization or agency
succeeding its functions of reporting prices); provided, however, that in the
event that the Common Stock is not listed or quoted as set forth in (a) or (b)
hereof, then Trading Day shall mean any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other government action
to close.


“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board (or
other governing body) of such corporation, other than Capital Stock having such
power only by reason of the happening of a contingency.


“Warrants” means this Warrant, and any other warrants of like tenor issued in
substitution or exchange hereof pursuant to the provisions of Section 2(c) or
2(d).


“Warrant Price” initially means $0.60, as such price may be adjusted from time
to time in accordance with the adjustments specified in this Warrant, including
Section 4 hereto.


“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.


“Warrant Stock” means Common Stock issuable upon exercise of this Warrant or
otherwise issuable pursuant to this Warrant.


10. Other Notices. In case at any time:



 
(A)
the Issuer shall make any distributions to the holders of Common Stock; or




 
(B)
the Issuer shall authorize the granting to all holders of its Common Stock of
rights to subscribe for or purchase any shares of Capital Stock of any class or
other rights; or




 
(C)
there shall be any reclassification of the Capital Stock of the Issuer; or




 
(D)
there shall be any capital reorganization by the Issuer; or




 
(E)
there shall be any (i) consolidation or merger involving the Issuer or (ii)
sale, transfer or other disposition of all or substantially all of the Issuer’s
property, assets or business (except a merger or other reorganization in which
the Issuer


 
-12-

--------------------------------------------------------------------------------

 

shall be the surviving corporation and its shares of Capital Stock shall
continue to be outstanding and unchanged and except a consolidation, merger,
sale, transfer or other disposition involving a wholly-owned Subsidiary); or



 
(F)
there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Issuer or any partial liquidation of the Issuer or distribution to
holders of Common Stock;



then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be. Such notice shall be given at least twenty
(20) days prior to the action in question and not less than ten (10) days prior
to the record date or the date on which the Issuer’s transfer books are closed
in respect thereto. This Warrant entitles the Holder to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Common Stock.


11. Amendment and Waiver. Any term, covenant, agreement or condition in this
Warrant may be amended, or compliance therewith may be waived (either generally
or in a particular instance and either retroactively or prospectively), by a
written instrument or written instruments executed by the Issuer and the Holder;
provided, however, that no such amendment or waiver shall reduce the Warrant
Share Number, increase the Warrant Price, shorten the period during which this
Warrant may be exercised or modify any provision of this Section 11 without the
consent of the Holder of this Warrant.


12. Governing Law; Jurisdiction. This Warrant shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Warrant shall
not be interpreted or construed with any presumption against the party causing
this Warrant to be drafted. The Issuer and the Holder agree that venue for any
dispute arising under this Warrant will lie exclusively in the state or federal
courts located in New York County, New York, and the parties irrevocably waive
any right to raise forum non conveniens or any other argument that New York is
not the proper venue. The Issuer and the Holder irrevocably consent to personal
jurisdiction in the state and federal courts of the state of New York. The
Issuer and the Holder consent to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address in effect
for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 12 shall affect or limit any right to serve process in any other
manner permitted by law. The Issuer and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Warrant, shall be entitled to reimbursement for reasonable legal fees from
the non-prevailing party. The parties hereby waive all rights to a trial by
jury.

 
-13-

--------------------------------------------------------------------------------

 

13. Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery or delivery by telecopy, e-mail or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:
 
If to the Issuer:
BPO Management Services, Inc.
1290 N. Hancock, Ste 202
Anaheim, CA 92807
Attention: Chief Executive Officer
Tel. No.: (714) 974-2670
Fax No.: (714) 974-4771
E-mail: patrick.dolan@bpoms.com


with copies (which copies
shall not constitute notice)
to:
Bryan Cave LLP
1900 Main Street, Suite 700
Irvine, CA 92614
Attention: Randolf W. Katz, Esq.
Tel. No.: (949) 223-7103
Fax No.: (949) 223-7100
E-mail: rwkatz@bryancave.com
and


Cornman & Swartz
19800 MacArthur Blvd., Suite 820
Irvine, CA 92612-2427
Attention: Jack Cornman, Esq.
Tel. No.: (949) 224-1500
Fax No.: (949) 224-1505
E-mail: jack@cornmanlaw.com




If to any Holder:
C. E. Unterberg, Towbin, Inc.
350 Madison Avenue
New York, NY 10017
Attention: Michael E. Marrus
Tel. No.: (212) 389-8024
Fax No.: (212) 389-8880
E-mail: mmarrus@unterberg.com


Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
14. Warrant Agent. The Issuer may, by written notice to each Holder of this
Warrant, appoint an agent having an office in New York, New York for the purpose
of issuing shares of Warrant Stock on the exercise of this Warrant pursuant to
subsection (b) of Section 2 hereof,

 
-14-

--------------------------------------------------------------------------------

 

exchanging this Warrant pursuant to subsection (d) of Section 2 hereof or
replacing this Warrant pursuant to subsection (d) of Section 3 hereof, or any of
the foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such agent.


15. Remedies. The Issuer stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Issuer in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.


16. Successors and Assigns. This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the Issuer, the Holder hereof and (to the extent provided herein) the Holders
of Warrant Stock issued pursuant hereto, and shall be enforceable by any such
Holder or Holder of Warrant Stock.


17. Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Warrant, but this Warrant shall be construed as if such unenforceable
provision had never been contained herein.


18. Headings. The headings of the Sections of this Warrant are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
-15-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.




BPO MANAGEMENT SERVICES, INC.
 
 
By:  /s/ James Cortens

--------------------------------------------------------------------------------

Name:  James Cortens
Title:    President

 
 
-16-

--------------------------------------------------------------------------------

 



EXERCISE FORM
WARRANT


BPO MANAGEMENT SERVICES, INC.


The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of BPO
Management Services, Inc. covered by the within Warrant.


Dated: _________________
Signature ___________________________
Address  ____________________________
___________________________________


Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________


The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):
 
Cash Exercise_______
 
Cashless Exercise_______
 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________. The Issuer
shall pay a cash adjustment in respect of the fractional portion of the product
of the calculation set forth below in an amount equal to the product of the
fractional portion of such product and the Per Share Market Value on the date of
exercise, which product is ____________.
 
X = Y - (A)(Y)
 B


Where: 


The number of shares of Common Stock to be issued to the Holder
__________________(“X”).


The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised ___________________________ (“Y”).

 
-17-

--------------------------------------------------------------------------------

 



The Warrant Price ______________ (“A”).


The Per Share Market Value of one share of Common Stock _______________________
(“B”).




ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Warrant on the books of the within named corporation.


Dated: _________________
Signature ___________________________
Address   ___________________________
___________________________________


PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint ___________________, attorney, to transfer
that part of the said Warrant on the books of the within named corporation.


Dated: _________________
Signature ___________________________
Address ____________________________
___________________________________


FOR USE BY THE ISSUER ONLY:


This Warrant No. W-___ canceled (or transferred or exchanged) this _____ day of
___________, _____, shares of Common Stock issued therefor in the name of
_______________, Warrant No. W-_____ issued for ____ shares of Common Stock in
the name of _______________.
 
 
-18-

--------------------------------------------------------------------------------

 
 